Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jonathan Jerome Bardell appeals from the district court’s order affirming the bankruptcy court’s order determining that he was unable to cure the arrearage in his mortgage payments when a foreclosure sale occurred prior to his filing of a petition in bankruptcy and granting Branch Banking & Trust relief from the automatic stay to record the foreclosure sale deed. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. In re Bardell, 374 B.R. 588 (N.D.W.Va. 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.